Citation Nr: 1751379	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-36 018	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for chest pain.  

3.  Entitlement to service connection for mouth sores.  

4.  Entitlement to service connection for a pancreatic disorder.  

5.  Entitlement to service connection for stuttering.  

6.  Entitlement to an initial rating higher than 10 percent for a low back disability.  

7.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).  

8.  Entitlement to an initial higher (compensable) rating for a right fifth finger disability.  

9.  Entitlement to an initial higher (compensable) rating for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 2006 to April 2014.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection and a 10 percent rating for a low back disability (lumbosacral strain), effective April 13, 2014; granted service connection and a 10 percent rating for GERD, effective April 13, 2014; granted service connection and a noncompensable rating for a right fifth finger disability (a right fifth mallet finger), effective April 13, 2014; and granted service connection and a noncompensable rating for hemorrhoids (internal hemorrhoids), effective April 13, 2014.  By this decision, the RO also denied service connection for a left shoulder disability (listed as left shoulder pain); chest pain; mouth sores; a pancreatic disorder (listed as pancreatic pain); and for stuttering.  

The case was later transferred to the Milwaukee, Wisconsin Regional Office (RO).

The Veteran withdrew his Board hearing request in October 2017.  

The issues have been recharacterized to comport with the evidence of record.  

FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.








ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


